                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 LUIS GARCIA,
       Plaintiff,

         v.                                              No. 3:16-cv-791 (VAB)

 LAW OFFICES HOWARD LEE SCHIFF
 P.C.,
       Defendants.


                              RULING ON MOTIONS IN LIMINE

       On February 12, 2016, Luis Garcia (“Plaintiff”) received a debt collection letter from the

Law Offices of Howard Lee Schiff, P.C. (“Defendant” or “the Schiff firm”). Compl. ¶ 9. The

letter stated a charge-off balance of $663.94 and a current balance of $565.46. Id. at 11. On May

23, 2016, Mr. Garcia filed this action, alleging that the debt collection letter violated the Fair

Debt Collections Practices Act (“FDCPA”). Compl. ¶ 3.

       Before the bench trial on May 20, 2019, Defendant has filed a motion in limine, Def.

Mot. in Limine, ECF No. 71, and a motion to strike, Mot. to Strike Pl. Opp. to Def. Mot. in

Limine, ECF No. 76.

       Defendant moves to preclude Mr. Garcia from introducing any evidence that has not been

disclosed during discovery. Def. Mot. in Limine. Defendant moves to strike Mr. Garcia’s

opposition to its motion in limine because the opposition was filed one day late. Mot. to Strike

Pl. Opp. to Def. Mot. in Limine.

       For the reasons below, Defendant’s motion in limine, ECF No. 71, is DENIED without

prejudice to the possibility of renewal at trial. Defendant’s motion to strike, ECF No. 76, is

DENIED.
I.       FACTUAL AND PROCEDURAL BACKGROUND

         A.       Factual Background1

         In February of 2016, Mr. Garcia received a debt collection letter from the Schiff firm.

Compl. ¶ 9. The letter stated that Mr. Garcia owed a charge-off balance of $663.94 and a current

balance of $565.46. Compl. ¶ 11; Def. Mot. for Summ. J., Ex. 4 at 56 [Debt collection letter from

Law Off. of Howard Lee Schiff, P.C. to Luis Garcia, Feb. 12, 2016 (“Garcia Collection Letter”)],

reproduced at Mem. of Law in Supp. of Pl. Summ. J. Mot., ECF No. 57, Ex. A. The letter listed

as zero the post charge-off interest accrued, post charge-off fees accrued, and post-charge-off

payments and credits. Id. Mr. Garcia then allegedly “handed [the letter] over to [his] attorney”

along with records of “all the debts” he owed. Def. Mot. for Summ. J., Ex. 4 at 15–16 [Dep. of

Luis Garcia, Sept. 6, 2017] (“Garcia Dep.”).

         On September 6, 2017, Mr. Garcia was deposed by attorney Dumont of the Law Offices

Howard Lee Schiff P.C. Def. Mem. of Law in Supp. of Mot. in Limine (“Def. Mem.”), ECF No.

71-1; Garcia Dep. At that deposition, Mr. Garcia testified about the debt collection letter and the

ensuing legal case. Id. at 2–4.

         The Schiff firm now seeks to exclude from trial: 1. Any “evidence [that] has not been

previously disclosed by plaintiff in response to discovery,” including damages evidence, and

2. “any evidence or testimony [that] contradicts the testimony [that] was given by Mr. Garcia

during his deposition.” Id. at 4.




1
  The Court presumes the parties’ familiarity with the facts as set forth in its prior rulings, and incorporates those
facts by reference herein. The Court sets forth only those facts deemed necessary to an understanding of the issues
raised in, and decision rendered on, this motion.

                                                           2
       B.      Procedural Background

       On December 14, 2018, the Court denied the parties’ cross-motions for summary

judgment. Order, ECF No. 69; Garcia v. Law Offices of Howard Lee Schiff, P.C., No. 3:16-CV-

791 (VAB), 2018 WL 6590356 (D. Conn. Dec. 14, 2018).

       On January 28, 2019, Defendant filed its motion in limine, Def. Mot. in Limine, and set a

February 18, 2019 response deadline on the docket.

       On February 19, 2019, Plaintiff filed his opposition to the motion in limine. Pl. Resp. in

Opp. to Def. Mot. in Limine, ECF No. 75.

       On February 25, 2019, Defendant filed a motion to strike Plaintiff’s opposition. Mot. to

Strike Pl. Opp. to Def. Mot. in Limine.

       Three days later, Defendant filed its reply to Plaintiff’s opposition to the motion in

limine. Def. Resp. to Pl. Opp. to Mot. in Limine, ECF No. 77.

       The Court scheduled a bench trial for May 20, 2019.

II.    STANDARD OF REVIEW

       Motions in limine provide district courts the opportunity to rule in advance of trial on the

admissibility and relevance of certain forecasted evidence. See Luce v. United States, 469 U.S.

38, 40 n.2; Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir. 1996). “A district court’s inherent

authority to manage the course of its trials encompasses the right to rule on motions in limine.”

Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 176 (S.D.N.Y. 2008).

       A court should only exclude evidence on motions in limine if the evidence is clearly

inadmissible on all potential grounds. Levinson v. Westport Nat’l Bank, No. 09-cv-1955 (VLB),

2013 WL 3280013, at *3 (D. Conn. June 27, 2013). The court also retains discretion to reserve

judgment on some or all motions in limine until trial so that the motions are placed in the



                                                 3
appropriate factual context. See In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig.,

643 F. Supp. 2d 471, 476 (S.D.N.Y. 2009) (quoting United States v. Chan, 184 F. Supp. 2d 337,

340 (S.D.N.Y. 2002)); Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. L.E. Myers Co., 937 F.

Supp. 276, 287 (S.D.N.Y. 1996).

III.   DISCUSSION

       A.      Previously Undisclosed Evidence

       Defendant seeks to preclude previously undisclosed evidence, arguing that it would be

highly prejudicial. Def. Mem. at 4. In light of the Court’s significant discretion to reserve

judgment on a motion in limine until the evidence is placed in its full factual context at trial, see

Nat’l Union Fire Ins. Co. of Pittsburgh, 937 F. Supp. at 287, Defendant’s motion is denied

without prejudice to renewal at trial.

       The Court recognizes that evidence, particularly evidence in support of a damages claim,

may be excluded on a motion in limine. See John Wiley & Sons, Inc. v. Kirtsaeng, 654 F.3d 210,

214–15 (2d Cir. 2011), rev’d on other grounds, 568 U.S. 519 (2013) (excluding before trial,

evidence of certain profits). However, district courts may deny such motions until trial, when the

record will be more sufficiently developed. In re GII Indus., Inc., 495 B.R. 209, 212 (Bankr.

E.D.N.Y. 2010) (excluding cross motions in limine to exclude damages evidence prior to a bench

trial “because the record is insufficiently developed at this stage in the proceedings to determine

whether any of the evidence at issue should be excluded . . . . [And, it] is inappropriate to address

these issues in advance of trial; they should be determined after consideration of the evidence.”).

       Defendant argues that the admission of undisclosed evidence would be highly prejudicial,

Def. Mem. at 4, but does not specify what that evidence might entail or the specific basis for its

exclusion.



                                                  4
       Because the Defendant has provided the Court with little insight into forthcoming

undisclosed evidence, the Court will exercise its inherent authority to deny Defendant’s motion

in limine. Highland Capital Mgmt., L.P., 551 F. Supp. 2d at 176 (“A district court’s inherent

authority to manage the course of its trials encompasses the right to rule on motions in limine.”).

The Court will permit Defendant to renew its objections to new evidence upon a fuller factual

record. In re GII Indus., Inc., 495 B.R. at 212 (Excluding cross motions in limine to exclude

damages evidence prior to a bench “It is inappropriate to address these issues in advance of trial;

they should be determined after consideration of the evidence.”); Levinson, 2013 WL 3280013,

at *3 (A court should only exclude evidence on motions in limine if the evidence is clearly

inadmissible on all potential grounds.).

        B.     Contradictory Evidence

       Defendant seeks to preclude any trial testimony that contradicts Mr. Garcia’s deposition

testimony. Def. Mem. at 5. Again, the Court will exercise its discretion to reserve judgment until

such testimony is placed in its full factual context, see Nat’l Union Fire Ins. Co. of Pittsburgh,

937 F. Supp. at 287, and will deny Defendant’s motion without prejudice to renewal at trial.

       Again, Defendant has not offered a forecast of the forthcoming testimony. Contradictory

testimony about Mr. Garcia’s understanding of the true amount owed is unlikely to be useful for

the reasons outlined by the Court in its summary judgment decision. Garcia, 2018 WL 6590356,

at *4 (“Mr. Garcia’s understanding of the Schiff firm’s letter is immaterial. The Second Circuit’s

‘least sophisticated consumer’ standard is objective and based upon a hypothetical consumer.

The threshold determination is ‘whether the hypothetical least sophisticated consumer could




                                                 5
reasonably interpret the representation in a way that is inaccurate.’”) (quoting Arias v. Gutman,

Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128, 135–136 (2d Cir. 2017)).2

         As a result, the Court cannot presently evaluate the substance, relevance, or admissibility

of forthcoming testimony. The Court therefore will exercise its inherent authority to deny

Defendant’s motion in limine. Highland Capital Mgmt., L.P., 551 F. Supp. 2d at 176 (“A district

court’s inherent authority to manage the course of its trials encompasses the right to rule on

motions in limine.”). The Court will permit Defendant to renew its objections to testimony upon

a fuller factual record.

         C.       Late Filing

         Defendant moves to strike Mr. Garcia’s opposition to its motion in limine because Mr.

Garcia filed that opposition one day past the response deadline set by Defendant. Mot. to Strike

Pl. Opp. to Def. Mot. in Limine, ECF No. 76.

         The Federal Rules of Civil Procedure allow a court to impose sanctions if a party “fails to

obey a scheduling order or other pretrial order.” FED. R. CIV. P. 16(f)(1)(C). District courts have

discretion to impose Rule 16(f) sanctions. Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 42,

52–53 (2d Cir. 2018), cert. denied sub nom. Huebner v. Midland Credit Mgmt., 139 S. Ct. 1282

(2019) (“We next review the district court’s sanctions orders[:] (1) Poltorak under Federal Rule

of Civil Procedure 16(f)(1)(B) for failing to participate in the initial status conference in good

faith; (2) Huebner under Rule 16(f)(1)(C) for breaching the district court’s protective order[.] We

review the imposition of sanctions for abuse of discretion.”). Sanctions often follow a finding of



2
  To the extent that the issue is whether testimony from Mr. Garcia may be presented through affidavits or
deposition transcripts, rather than through live testimony, the Court need not address that issue now, except to note
the applicability of the Federal Rules of Evidence in two respects. First, hearsay is “a statement that: (1) the
declarant does not make while testifying at the current trial or hearing; and (2) a party offers in evidence to prove the
truth of the matter asserted in the statement.” FED. R. EVID. 801(c). Second, regardless of whether either party calls
Mr. Garcia as a witness, the Court “may call a witness on its own or at a party’s request.” FED. R. EVID. 614(a).

                                                           6
bad faith. Id. at 53 (“When a lower court sanctions a litigant for bad faith, the court must outline

its factual findings with a high degree of specificity. But more often than not, the district court is

better situated than the court of appeals to marshal the pertinent facts and apply the fact-

dependent legal standard that informs its determination as to whether sanctions are warranted.”)

(internal quotations and citations omitted)).

       The Court declines to impose sanctions for two reasons. First, Defendant has not

suggested—nor can the Court discern—bad faith or a dilatory motive for Mr. Garcia’s one-day

filing delay. Second, Defendant has pled no prejudice arising from the delay.

       Consistent with this Court’s inherent authority to manage its docket with a “view toward

the efficient and expedient resolution of cases,” Deitz v. Bouldin, 136 S. Ct. 1885, 1892 (2016),

the Court will grant sua sponte and nunc pro tunc, a one-day extension of the deadline for Mr.

Garcia’s response to Defendant’s motion in limine.

IV.    CONCLUSION

       For the reasons above, Defendant’s motion in limine, ECF No. 71, is DENIED without

prejudice to the possibility of renewal at trial. Defendant’s motion to strike, ECF No. 76, is

DENIED.

       SO ORDERED at Bridgeport, Connecticut, this 10th day of May, 2019.

                                                        /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                  7
